

115 HR 2908 IH: Climate Change National Security Strategy Act of 2017
U.S. House of Representatives
2017-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2908IN THE HOUSE OF REPRESENTATIVESJune 15, 2017Mr. Lynch (for himself, Mr. Langevin, Mr. Ben Ray Luján of New Mexico, Mr. Sarbanes, Ms. Norton, Mr. Welch, Mr. Capuano, Ms. Slaughter, Mr. Jeffries, Mr. Raskin, Mr. Hastings, Mr. Tonko, Mr. McGovern, Ms. Clark of Massachusetts, Mr. McEachin, Mr. DeSaulnier, Mr. Payne, Ms. Jackson Lee, Mr. Ted Lieu of California, Ms. Velázquez, Mr. Gallego, Mr. Keating, Mr. Evans, Mr. Cohen, Mr. Cleaver, Mr. Khanna, Mr. Lowenthal, and Mr. Peters) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Armed Services, Foreign Affairs, Science, Space, and Technology, and Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct Federal departments and agencies to perform certain functions to ensure that climate
			 change-related impacts are fully considered in the development of national
			 security doctrine, policies, and plans, and for other purposes.
	
 1.Short TitleThis Act may be cited as the Climate Change National Security Strategy Act of 2017. 2.PolicyIt is the policy of the Federal Government to ensure that the current impacts of climate change, and those anticipated in the coming decades, be identified and considered in the development and implementation of relevant national security doctrine, policies, and plans.
		3.Coordination on Climate Change and National Security
 (a)EstablishmentThe National Security Advisor and the Director of the Office of Science and Technology Policy, acting jointly, shall establish an interagency working group, to be known as the Climate and National Security Working Group, to coordinate the development of a strategic approach to identify, assess, and share information on current and projected climate-related impacts on national security interests and to inform the development of national security doctrine, policies, and plans.
 (b)FunctionsThe Working Group, in close collaboration with the United States Global Change Research Program, shall—
 (1)identify the U.S. national security priorities that are within the scope of the mission of the Working Group;
 (2)develop recommendations for requirements for climate and social science data and intelligence analyses, as appropriate, that support national security interests;
 (3)catalog climate science data, intelligence analyses, and other products and programs that support or should be considered in the development of national security doctrine, policy, and plans, including—
 (A)climate and social science data repositories and analytical platforms; (B)climate modeling, simulation, and projection capabilities; and
 (C)information-sharing tools and resources supporting climate risk analyses and assessments, such as the Climate Data Initiative, the Climate Resilience Toolkit, the Global Change Information System, and the National Climate Assessment;
 (4)identify information and program gaps that limit consideration of climate change-related impacts in developing national security doctrine, policies, and plans and provide descriptions of these gaps to Federal science agencies and the United States intelligence community to inform future research requirements and priorities, including collection priorities on climate data, models, simulations, and projections;
 (5)facilitate the production and exchange of climate data and information with relevant stakeholders, including the United States intelligence community, and private sector partners, as appropriate;
 (6)produce, as appropriate, and make available science-informed intelligence assessments to agencies having responsibilities in the development of national security doctrine, policies, and plans in order to identify climate change-related impacts and pri­or­i­tize actions related thereto;
 (7)establish, by consensus, guidance for Working Group members on coordinating, sharing, and exchanging climate science data among the members, and with the National Science and Technology Council;
 (8)provide a venue for enhancing the understanding of the links between climate change-related impacts and national security interests and discussing the opportunities for climate mitigation and adaptation activities to address national security issues;
 (9)work to improve the Federal Government's capability and capacity to characterize greenhouse gas sources and sinks accurately at sub-continental scales;
 (10)recommend research guidelines, in coordination with the National Science and Technology Council, concerning the Federal Government's ability to detect climate intervention activities;
 (11)develop, by consensus, guidance for Working Group members on building climate resilience in countries vulnerable to climate change-related impacts;
 (12)take into account defined requirements and current capabilities described in paragraphs (2) and (3) of this subsection to facilitate the consideration of climate change-related impacts into national security doctrine, policies, and plans;
 (13)have classified and unclassified capabilities, as required and appropriate, to consolidate and make available climate change-related impact information, intelligence analyses, and assessments for access and use by Working Group member agencies;
 (14)identify the most current information on regional, country, and geographic areas most vulnerable to current and projected impacts of climate variability in the near-, mid-, and long-term (as defined in section 5), in order to support assessments of national security implications of climate change, and identify areas most vulnerable to these impacts during these timeframes;
 (15)develop recommendations for the Secretary of State to help ensure that the work of United States embassies, including their planning processes, are informed by relevant climate change-related analyses; and
 (16)coordinate on the development of quantitative models, predictive mapping products, and forecasts to anticipate the various pathways through which climate change may affect public health as an issue of national security.
				(c)Membership
 (1)In generalThe members of the Working Group shall include the following officials and representatives (or their designees)—
 (A)the National Security Advisor; (B)the Director of the Office of Science and Technology Policy; and
 (C)the representatives, appointed by the National Security Advisor and the Director of the Office of Science and Technology Policy (acting jointly), at the Assistant Secretary or equivalent level, of—
 (i)the Department of State; (ii)the Department of the Treasury;
 (iii)the Department of Defense; (iv)the Department of Justice;
 (v)the Department of the Interior; (vi)the Department of Agriculture;
 (vii)the Department of Commerce; (viii)the Department of Health and Human Services;
 (ix)the Department of Transportation; (x)the Department of Energy;
 (xi)the Department of Homeland Security; (xii)the United States Agency for International Development;
 (xiii)the Environmental Protection Agency; (xiv)the National Aeronautics and Space Administration;
 (xv)the Office of the Director of National Intelligence; (xvi)the U.S. Mission to the United Nations;
 (xvii)the Office of Management and Budget; (xviii)the Council on Environmental Quality;
 (xix)the Millennium Challenge Corporation; and (xx)any other agency or office as designated by the Co-Chairs.
 (2)Co-ChairsThe National Security Advisor and the Director of the Office of Science and Technology Policy, or their designees, shall co-chair the Working Group.
 (d)Action PlanNot later than 90 days after the date of enactment of this Act, the Working Group shall, by consensus, develop an action plan, that—
 (1)identifies specific steps that are required to perform its functions; (2)includes specific objectives, milestones, timelines, and identification of agencies responsible for completion of all actions described therein;
 (3)includes recommendations to inform the development of agency implementation plans, as described in section 4; and
 (4)be submitted to the co-chairs and the appropriate congressional committees, including— (A)the House Committee on Oversight and Government Reform;
 (B)the Senate Homeland Security and Governmental Affairs Committee; (C)the Senate Committee on Armed Services;
 (D)the House Armed Services Committee; (E)the House Committee on Natural Resources; and
 (F)the Senate Committee on Environment and Public Works. 4.Federal Agency Implementation Plan (a)In GeneralNot later than 150 days after the date of enactment of this Act, the departments and agencies listed in subsection 3(c) shall each develop an appropriate implementation plan supporting the policy described in section 2. Such implementation plans may be classified, as required, to meet specific agency requirements.
 (b)Contents of Implementation PlansImplementation plans shall consider for inclusion a description of how the respective departments and agencies will accomplish the following:
 (1)Identifying, sustaining, and strengthening climate-related data repositories, tools, and modeling products that inform climate change-related impacts on national security.
 (2)Identifying climate change-related risks to departments and agency missions, and risks that may be caused by departments and agency policies, programs, and actions concerning international development objectives, fragility, and regional stability.
 (3)Pursuing departments and agency adaptation strategies and methods that address climate change-related impacts on national security and homeland defense.
 (4)Identifying and implementing climate change-related information-sharing opportunities and arrangements through international development activities, military-to-military engagements, and government-to-government climate-related data exchanges.
 (5)Identifying economic considerations arising from the impacts of climate change globally and the resulting specific impacts on national security, including macroeconomic analyses and data-sharing mechanisms.
 (6)Identifying the potential impact of climate change on human mobility, including migration and displacement, and the resulting impacts on national security.
 (7)Identifying climate change-related impacts on global water, food security, and nutrition and the resulting impacts on national security, and recommending actions to mitigate these impacts.
 (8)Identifying climate change-related global health security concerns affecting humans, animals, and plants, and developing options to address them.
 (9)Developing a department or agency-specific approach to address climate-related hazards and threats to national security.
 (10)Determining and acting on climate change-related threats to infrastructure at the asset, system, and regional level and acting to strengthen the safety, security, and resilience of infrastructure critical to national security.
 (11)Incorporating climate change-related impact information and considerations into department and agency technical and executive education and training programs.
 (c)ReportsFederal agencies shall update their implementation plans required by this section not less than annually.
 5.DefinitionsIn this Act: (1)AdaptationThe term adaptation refers to the adjustment in natural or human systems in anticipation of or in response to a changing environment in a way that effectively uses beneficial opportunities or reduces negative effects.
 (2)ClimateThe term climate refers to the prevailing meteorological conditions over a period of several decades, including the typical frequency and duration of extreme storms, heat waves, precipitation, droughts, cloudiness, winds, ocean temperatures, and other events that a region is likely to encounter.
 (3)Climate changeThe term climate change refers to detectable changes in one or more climate system components over multiple decades, including—
 (A)changes in the average temperature of the atmosphere or ocean; (B)changes in regional precipitation, winds, and cloudiness; and
 (C)changes in the severity or duration of extreme weather, including droughts, floods, and storms. (4)Climate modelingThe term climate modeling refers to the mathematical representation of the set of interdependent components of the climate system, including the atmosphere and ocean, cryosphere, ecology, land use, natural greenhouse gas emissions, and anthropogenic greenhouse emissions.
 (5)FragilityThe term fragility refers to a condition that results from a dysfunctional relationship between state and society and the extent to which that relationship fails to produce policy outcomes that are considered effective or legitimate.
 (6)Global health securityThe term global health security— (A)refers to activities required, both proactive and reactive, to minimize vulnerability to acute public health events that endanger the collective health of populations living across geographical regions and international boundaries; and
 (B)includes the efforts of the Global Health Security Agenda to establish capacity to prevent, detect, and respond to disease threats, whether naturally occurring, deliberate, or accidental.
 (7)Intelligence communityThe term intelligence community has the meaning given to that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
 (8)National SecurityThe term National security refers to the protection of the Nation and its people and interests. (9)Near-, mid-, and long-termThe term near-, mid-, and long-term means current to 10 years, 10 to 30 years, and more than 30 years, respectively.
 (10)ResilienceThe term resilience refers to the ability— (A)to anticipate, prepare for, and adapt to changing conditions; and
 (B)to withstand, respond to, and recover rapidly from disruptions. (11)Working GroupThe term Working Group means the Climate and National Security Working Group established pursuant to section 3(a).
			